Supreme Court
OF
NEVADA

10) 187A 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
(explaining that an untimely notice of appeal fails to vest jurisdiction in this
court). Accordingly, we conclude that we lack jurisdiction to consider this
appeal, and we

ORDER this appeal DISMISSED.

Terr

/ AL. br wie, ,d.
Hardesty

S

tiglich Herndon

 

 

2?-O7F@Se

 

 

 

 
Supreme Count
OF
Nevapa

(01 197A >

cc:

Hon. Tierra Danielle Jones, District Judge
Matthew Travis Houston

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk